Gardner, P. J.
Although the evidence is somewhat conflicting, the jury was sufficiently impressed by the evidence against the defendant to return a verdict of unlawful stabbing. There is sufficient evidence to sustain this verdict. The general grounds are without merit.
Special ground 1 of the amended motion for new trial is insufficient to present an issue for determination by this court. It complains that the court erred “in allowing the assistant solicitor-general to plead entrapment and to cross-examine the State’s main witness, Willie Price, without laying any such foundation for such plea of entrapment and right to cross-examine this witness when this witness had testified that he did not know who cut him; the only thing he knew was that the one last with him was Mr. Little when they came out of the house (witness’s home) “but just knowing that he did it the witness would not say because he just don’t exactly know.” It then contends that the admission of this evidence was harmful, injurious and prejudicial to the defendant “in that the said assistant solicitor was attempting to make the witness testify to something that the witness did not know, and which the said witness had previously said he did not know, and the solicitor was then and there attempting to impeach the State’s witness in the presence of the jury because the said witness refused to testify to something the witness did not know.”
The evidence referred to in the amended motion as being harm*559ful is thereby shown to be the very testimony of the victim of the stabbing to the effect that he did not know who stabbed him. This testimony could in no wise be harmful to the defendant. This ground of the amended motion then goes on to complain that it was error for the court “to allow the said solicitor to question this witness as to alleged contradictory statements made to the solicitor for the purpose of laying the foundation for impeaching this witness and to substantially prove by another witness for the State that the witness whom it was sought to impeach had previously stated to the solicitor-general that this defendant had stabbed and cut the witness.”
The questions propounded by the solicitor and the answers thereto by the witness are not set forth, nor is the name of the other witness whose testimony is complained of shown. Nothing in this special ground indicates that any objection was made to the line of questioning at the time or to the testimony thereby obtained. It does not appear from this ground that any ruling by the court was invoked upon which an assignment of error might be based. The objection appears to be to the testimony of the' witness and another as to previous contradictory statements of the witness, elicited by cross-examination. Such an assignment of error should show the substance of the testimony objected to, the name of the witness and that objection was made at the time, setting forth the grounds thereof. See Adkins v. State, 137 Ga. 81 (5) (72 S. E. 897), and Hunter v. State, 148 Ga. 566 (1) (97 S. E. 523).
This special ground shows no reversible error. The other special grounds are without merit.

Judgment affirmed.


Carlisle, J., concurs. Townsend, J., concurs specially.